ACCEPTED
                                                                                                   12-15-00096-CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                               8/7/2015 3:41:01 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK
                               CAUSE NO. 12-15-00096-CV


IN THE MATTER OF                            §              IN THE COURT OFFILED IN
                                            §              APPEALS 12th TYLER,
                                                                        COURT OF APPEALS
                                                                               TEXAS
                                            §                             8/7/2015 3:41:01 PM
M.W.                                        §              12TH JUDICIAL DISTRICT
                                                                         CATHY S. LUSK
                                            §                                     Clerk
A JUVENILE                                  §              TYLER, TEXAS



STATE'S MOTION FOR EXTENSION OF TIME FOR FILING OF BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

       Comes now the State of Texas, and presents its Motion for Extension of Time for

Filing of the State's Brief in the above cause, and in support of this motion, would should

the Honorable Court the following:


A.     This case was originally disposed of by a jury trial in the l 45th District Court of
       Nacogdoches County, Texas, the Honorable Campbell Cox presiding.

B.     The trial court case number was 11402025, and the case was styled IN THE
       MATTER OF M.W., A JUVENILE.

C.     Appellant was found to have engaged in the delinquent conduct of Retaliation.

D.     The trial court found that Appellant was in need of rehabilitation and placed her on
       ten months probation.

E.     Appellant filed her brief on July 3, 2015. The State' s brief was due to be filed in this
       Court on or before August 5, 2015.

F.     There have been no extensions of time requested or granted to the State in this
       matter.
G.      Pursuant to T.R.A.P. Rules 2 and 10.5(b), the State is seeking the Court's
        indulgence on an extension in order to allow the State an opportunity for timely
        filing its brief, two days after its original due date.

H.      The facts relied upon to support this request are as follows:

        I, Carrie Gilcrease, the undersigned Assistant District Attorney, am one of four
        attorneys in this office.

        Since the filing of Appellant's brief, I have worked steadily on this and other cases
        including the following:

     1. State v. Jeffrey Batson, F 1420617, Endangering a Child jury selection July 6, 2015,
        two day jury trial beginning 7/ 13/15.

     2. State v. Vyron Johns, Burglary and Aggravated Assault, jury trial set for August 3,
        2015, pled on July 17, 2015.

     3. State v. Donald Davis, murder, recommitment hearing on August 3, 2015.


        This motion is not being filed purely for purposes of delay, but rather to allow the
State to timely respond to the arguments in Applicant's brief. No further delay will be
necessary as the State' s brief is attached to this motion.
      Wherefore, this request is respectfully made that the Court grant the State the
opportunity of filing its brief, filed on August 6, 2015.




                                                             ttorney
                                           Nacogdoches County, Texas
                                           101 W. Main St. Suite 250
                                           (936)560-7766
                                           (936)560-6036 (fax)



                                     VERIFICATION

STATE OF TEXAS

SMITH COUNTY, TEXAS

        BEFORE ME, the undersigned authority, a notary public in and for the State of
Texas, on f /q /15"'                          , personally appeared
    Carn~ 6-;/cre4f-€                 , representing the State of Texas as Assistant Criminal
District Attorney in the above captioned cause, and having been by me first duly sworn,
stated that the facts set out in this motion are within her personal knowledge and are true
and correct.


                                                   ~.c~ ~
                                                  NOTARY PUBLIC- StateOCXas
                              CERTIFICATE OF SERVICE

      On ~}7        l \c:;-             , at true and complete copy of this document
was delivered to:

      Mr. Noel Cooper
      117 North St., Suite 2
     _Nacogdoches, Texas 75961




                                         ssistant Distn Attorney
                                       Nacogdoches County, Texas
                                       101 W. Main St. Suite 250
                                       (936)560-7766
                                       (936)560-6036 (fax)